Case 4:07-cv-05944-JST Document 5745 Filed 05/29/20 Page 1 of 3

Pry EE)

NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION M AY
"29 2020
EAN © SOG es
NonTnEs bse FOr Cop
CALIF
IN RE: CATHODE RAY TUBE (CRT) _| Master File No. 3:07-cv-5944-JST ——A*tano “FR
ANTITRUST LITIGATION
MDL No. 1917
STATEMENT OF OBJECTION

This Document Relates to:

All Indirect-Purchaser Actions

 

 

I am a member of the plaintiff class of indirect purchaser plaintiffs in the case called Jn re:
Cathode Ray Tube (CRT) Antitrust Litigation.

I am a class member because I purchased a CRT-containing product in Kansas, and am a

member in one or more of the 22 Indirect Purchaser State Classes of end-use purchasers of CRT
in the states of Arizona, the District of Columbia, California, Florida, Hawaii, Jowa, Kansas,
Maine, Michigan, Minnesota, Mississippi, Nebraska, Nevada, New Mexico, New York, North
Carolina, North Dakota, South Dakota, Tennessee, Vermont, West Virginia, and Wisconsin
beginning at least March 1, 1995 through at least November 25, 2007.

I object to the settlement in this lawsuit. My reasons for objecting are:

1.

2.

The proposed settlement class should not be certified for lack of adequate
representation.

The proposed settlement class should not be certified because both Class Counsel and
the Class Representatives are inadequate representatives, and some should be
conflicted out.

Approval of the prior settlement was reviewed by the appeals court who did not
affirm approval of the settlement but remanded the case back to the District Court for
reconsideration of class certification and final approval, which should have included
review of the adequacy of representation by Class Counsel.

The delay arising from Class Counsel’s improper conduct cost me and all others
similarly situated to lose more time and interest.

I believe the lawyers who made multiple errors throughout the case will attempt to
bill more for the resultant increased costs and time related to their negotiations and
work that arise from their inadequate representation and errors.

The proposed settlement class should not be certified because the Court never
allowed discovery, briefing or oral argument on the issue for which the Ninth Circuit
Court of Appeals remanded this matter, including the facts that present Lead Counsel
Mario Alioto and other Class Counsels who worked closely with him possess a
Case 4:07-cv-05944-JST Document 5745 Filed 05/29/20 Page 2 of 3

conflict with the proposed settlement class and are otherwise are inadequate Class
Counsel and must be removed (see Dkt. 5360. Upon information and belief, the
lawyers who worked with Lead Counsel Alioto who are inadequate and in conflict
and who should be removed include, but are not limited to, Timothy Batten of Straus
& Boies, LLP, Christopher Micheletti of Zelle LLP, Robert Gralewski of Kirby
McInerney LLP, Lauren Russell and Mario Patane of Trump Alioto Trump &
Prescott, LLP.

7. Approval of the prior settlement was overridden and the errors of Lead Counsel and
Class Counsel that worked closely with him resulted in a significant delay in each
putative Class Members’ receipt of the settlement proceeds that continues through
this date. The latest move of seeking to again omit certain persons that are entitled by
law to recover only invites further appeals. That delay translates into loss of millions
of dollars in interest as well as barring us from having had the ability to use the
money for many years.

8. Approval of the prior settlement was overridden and addressing the errors that
resulted in the reversal and vacation of the prior settlement required legal work and
costs to address. The Class Members should not be forced to pay for the fixing of the
errors of Lead Counsel Alioto and Class Counsel that worked closely with him.

. No attorney fees or costs should be allowed until the issue of conflict is resolved.

10. The proposed settlement is not fair, reasonable and adequate and was not negotiated
at arm’s length.

11. The proposed settlement does not treat Class Members equitably relative to each
other.

12. Ido not believe the Class Representatives or lawyers who negotiated the settlement
represented my best interests.

13. Requiring that Class Members to submit a receipt for the purchase as a condition to
object does not treat Class Members equitably relative to each other and is evidence
of the inadequacy of the Class Representatives and Class Counsel.

My personal information is:

 

 

Name /first, middle, last]: Heather Jo Gordon
Address: 2738 Roosevelt Blvd Apt. 404 Clearwater, FL 33760
Phone No.: 217-600-9897

 

The contact information for my lawyer is:

1

Name: - bons!
Address: 23 Forest St. Medford, MA 0215S
Phone No.: G38\) ~ 350 “COO
Case 4:07-cv-05944-JST Document 5745 Filed 05/29/20 Page 3 of 3

  

Your Signature:

Date:

 

7 —_—s~

Note: The objection must be submitted to the Court either by mailing it to the Class Action
Clerk at the address below, or by filing it in person at any location of the United States District
Court for the Northern District of California.

The deadline to file objections with the Court is May 29, 2020:

Class Action Clerk

United States District Court for the
Northern District of California
1301 Clay Street, Suite 400 S
Oakland, CA 94612
